DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first electrode has a laminated-structure including a first layer forming
In FIG. 3, the applicant only shows one layer 6 without a second layer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 10, 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto et al. US 9,018,633 B2 in view of Ueno US 2014/0169045 A1 in view of Hayashi et al. US 2011/0220917 A1.  Wakimoto discloses (see, for example, FIG. 14) a semiconductor device comprising a first conductivity type semiconductor layer 201, circuit element 205, first electrode 209, and an electric-field relaxation region 208.  The first conductivity type semiconductor layer 201 is n-type and the electric-field relaxation 208 is p-type (i.e. second conductivity type impurity region).  Wakimoto does not clearly disclose the first electrode forming a Schottky junction with the part of the semiconductor layer.  However, Ueno discloses (see, for example, FIG. 31) a semiconductor device comprising a first electrode 22, semiconductor layer 70, and Schottky junction portion 74.  In paragraph [00127], Ueno discloses the Schottky junction between the electrode and semiconductor layer.  It would have been obvious to one of ordinary skill in the art to have the first electrode forming a Schottky junction with the part of the semiconductor layer in order to reduce power loss.
	Wakimoto in view of Ueno does not disclose a plurality of surface termination structures formed on the front surface of the 10semiconductor layer in the peripheral region of the semiconductor layer, at least one of the plurality of surface termination structures being not electrically connected to any electrode.  However, Hayashi discloses (see, for example, FIG. 1) a semiconductor device comprising a plurality of surface termination structures 20 formed on the front surface of the semiconductor layer in the peripheral region 18.  It would have been obvious to one of ordinary skill in the art to have a plurality of surface termination structures formed on the front surface of the 10semiconductor layer in the peripheral region of the semiconductor layer, at least one of the plurality of surface termination structures being not electrically connected to any electrode in order to increase dielectric strength and reduce the electric field.
	Wakimoto in view of Ueno does not disclose the first electrode has a laminated-structure including a first layer forming a Schottky junction with the part of the semiconductor 15layer and a second layer on the first layer.  However, Hayashi discloses (see, for example, FIG. 1) a semiconductor device comprising a drain electrode 12, and a second electrode 16.  It would have been obvious to one of ordinary skill in the art to have the first electrode having a laminated-structure including a first layer forming a Schottky junction with the part of the semiconductor 15layer and a second layer on the first layer in order to protect the drain electrode and offer better contacting for soldering to another structure.
Regarding claim 2, see, for example, FIG. 14 wherein Wakimoto discloses an electric-field relaxation region 208, and being p-type (i.e. second conductivity type impurity region).
Regarding claim 6, see, for example, column 2, line 4 wherein Wakimoto discloses SiC.  Wakimoto in view of Ueno in view of Hayashi does not clearly disclose the electric-field relaxation region having a crystal defect concentration of 1x1014cm-3 to 1x1022cm-3.  However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use this range in order to minimize the defects inherent in the silicon carbide semiconductor, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, see, for example, FIG. 14 wherein Wakimoto discloses the electric-field relaxation region 208 reaching the end surface of the semiconductor layer 201.
Regarding claim 12, see, for example, FIG. 14 wherein Wakimoto discloses a MIS transistor structure being formed at the front-surface portion of the semiconductor layer.
Regarding claim 13, see, for example, FIG. 14 wherein Wakimoto discloses a peripheral region having a flat portion along with the semiconductor layer 1.  The electric-field relaxation region 14 reaches the rear surface of the semiconductor layer 201. 
Regarding claim 19, see, for example, FIG. 1 wherein Hayashi discloses the plurality of surface termination structures 20.
Regarding claim 20, see, for example, FIG. 14 wherein Wakimoto discloses a second electrode SOURCE that is formed the semiconductor layer 201 and that is electrically connected to a source of the MIS transistor structure.

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto et al. US 9,018,633 B2 in view of Ueno US 2014/0169045 A1 in view of Hayashi et al. US 2011/0220917 A1 as applied to claims 1, 2, 6, 10, 12, 13, 19, and 20 above, and further in view of Yoshikawa et al. US 2014/0361312 A1.  Wakimoto in view of Ueno in view of Hayashi does not clearly disclose the second conductivity type impurity region having an impurity concentration of 1 x 1018cm-3 to 1 x 1022cm-3; however, Yoshikawa discloses (see, for example, FIG. 1, and paragraph [0080]) an electric-field relaxation region having a concentration of 1x1018 cm-3.  It would have been obvious to one of ordinary skill in the art to have the second conductivity type impurity region having an impurity concentration of 1 x 1018cm-3 to 1 x 1022cm-3 in order to improve isolation, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

4.	Claims 3, 4, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto et al. US 9,018,633 B2 in view of Ueno US 2014/0169045 A1 in view of Hayashi et al. US 2011/0220917 A1 as applied to claims 1, 2, 6, 10, 12, 13, 19, and 20 above, and further in view of Tokuda et al. US 2005/0029568 A1.  Wakimoto in view of Ueno in view of Hayashi does not clearly disclose the electric-field relaxation region being formed inwardly away from the end surface of the semiconductor layer.  However, Tokuda discloses (see, for example, FIG. 2) a semiconductor device comprising an electric-field relaxation region 14 being formed inwardly away from the end surface of the semiconductor layer 1.  It would have been obvious to one of ordinary skill in the art to have the electric-field relaxation region being formed inwardly away from the end surface of the semiconductor layer in order to have space on both sides of the semiconductor layer for ease of processing when one forms the relaxation region in the semiconductor layer.
	Regarding claims 4, and 11, see, for example, FIG. 2 wherein Tokuda discloses the region (i.e. peripheral impurity region) of semiconductor layer 1 that is directly to the right of the electric-field relaxation region 14, first electrode 2/8, and auxiliary electrode 15.  
	 

	

5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto et al. US 9,018,633 B2 in view of Ueno US 2014/0169045 A1 in view of Hayashi et al. US 2011/0220917 A1 in view of Tokuda et al. US 2005/0029568 A1 as applied to claims 3, 4, 8, 9, 11, 19, and 20 above, and further in view of JPO 2009123914 as disclosed by applicant’s IDS filed 1/11/21.  Wakimoto in view of Ueno in view of Hayashi in view of Tokuda does not disclose the first electrode forming a Schottky junction with the part of the semiconductor layer and the peripheral impurity region.  However, JPO 2009123914 discloses (see, for example, figure 3) a semiconductor device comprising a first electrode forming a Schottky junction with the part of the semiconductor layer 104/114 and a peripheral impurity region 116.  It would have been obvious to one of ordinary skill in the art to have the first electrode forming a Schottky junction with the part of the semiconductor layer and the peripheral impurity region in order to have a reverse breakdown voltage and a low on-state voltage without increasing a leakage current.

6.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto et al. US 9,018,633 B2 in view of Ueno US 2014/0169045 A1 in view of Hayashi et al. US 2011/0220917 A1 as applied to claims 1, 2, 6, 10, 12, 13, 19, and 20 above, and further in view of Yoshikawa US 2012/0211768 A1.  Wakimoto in view of Ueno in view of Hayashi does not clearly disclose a concave portion.  However, Tokuda discloses (see, for example, FIG. 17) a semiconductor device comprising a concave portion 13.  It would have been obvious to one of ordinary skill in the art to have the concave portion in order to adequately enclose the circuit element.
7.	Claims 15 thru 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto et al. US 9,018,633 B2 in view of Ueno US 2014/0169045 A1 in view of Hayashi et al. US 2011/0220917 A1 as applied to claims 1, 2, 6, 10, 12, 13, 19, and 20 above, and further in view of Nakazawa et al. US 2014/0001487 A1.  Wakimoto in view of Ueno in view of Hayashi does not clearly disclose a second electric-field relaxation region.  However, Nakazawa discloses (see, for example, FIG. 9) a semiconductor device comprising a second electric-field relaxation region 23.  It would have been obvious to one of ordinary skill in the art to have the second electric-field relaxation region in order to reduce the leakage current.
	Regarding claim 16, see, for example, FIG. 9 wherein Nakazawa discloses the first electrode 24, being in contact with the second electric-field relaxation region 23.
	Regarding claims 17, and 18, see, for example, FIG. 9 wherein Nakazawa discloses a plurality of the second electric-field relaxation regions 23 being arranged in a discrete and matrix manner in a striped manner.

Terminal Disclaimer
8.	The terminal disclaimer filed on 6/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,923,562 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
August 16, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815